84 F.3d 1212
96 Cal. Daily Op. Serv. 3925, 96 Daily JournalD.A.R. 6419Donald G. SAGER, Petitioner-Appellee,v.Manfred MAASS, Warden Oregon State Penitentiary, Respondent-Appellant.
No. 95-35300.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 6, 1996.Decided June 3, 1996.

Michael D. Reynolds, Assistant Solicitor General, Salem, Oregon, for respondent-appellant.
Michael R. Levine, Assistant Federal Public Defender, Portland, Oregon, for petitioner-appellee.
Appeal from the United States District Court for the District of Oregon;  Owen M. Panner, District Judge, Presiding.  D.C. No. CV 92-1110-OMP.
Before:  GOODWIN and SCHROEDER, Circuit Judges, and LEGGE, District Judge.*
GOODWIN, Circuit Judge:


1
Manfred Maass ("the state") appeals an order granting Donald Sager a writ of habeas corpus.   The district court held that Sager had been denied the effective assistance of counsel guaranteed by the Sixth Amendment to the United States Constitution.   We affirm the judgment substantially for the reasons given by the district court in its published memorandum, Sager v. Maass, 907 F. Supp. 1412 (D.Or.1995).



*
 Honorable Charles A. Legge, United States District Judge for the Northern District of California, sitting by designation